Citation Nr: 9928536	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-08 943	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1994 
rating decision by the RO which denied the veteran's 
application to reopen the claim of service connection for 
PTSD.  In July 1997, the Board reopened the claim of service 
connection for PTSD and remanded the issue to the RO for 
further development.


FINDING OF FACT

During service, the veteran did not engage in combat; and 
there is no credible supporting evidence of an in-service 
stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from March 1968 to 
November 1969.  On March 1968 service entrance examination, 
the veteran related that he had a past history of drug use.  
He stated that he had trouble with his nerves during the past 
2 years.  He related that he was frequently depressed but 
that he had received no medical treatment.  He was not seen 
for psychiatric complaints in service.  On November 1969 
service separation examination, psychiatric examination was 
normal.
In October 1977, the veteran was admitted to Fairfax Hospital 
in an acute state of agitation, thought disorganization, and 
confusion.  On psychiatric consultation, he was found to be 
extremely agitated and fearful.  He was unable to relate very 
well and had a great deal of grandiosity, including 
"inpoorly systematized delusional ideation."  He was 
experiencing auditory and visual hallucinations.  His thought 
processes were very disorganized, expressing flight of ideas 
with marked emotional lability.  The clinical picture at that 
time was typical acute psychotic episode of undetermined 
origin.  The veteran was followed in the psychiatric unit but 
was not responding adequately to treatment and it was felt 
that he should be transferred to another facility.  A lunacy 
hearing was held and it was determined that the veteran was 
mentally incapacitated and he was consequently transferred to 
a psychiatric hospital for further care.  

An October 1977 admission note from Western State Hospital 
reveals that the veteran was brought by a Deputy Sheriff from 
Fairfax County, Virginia.  The report relates that the 
veteran was involuntarily admitted due to irrational behavior 
and due to being a danger to himself and others.  The report 
notes that the veteran had a drug history which included 
marijuana, PCP, "speed", and moderate amounts of alcohol.  
The diagnostic impression on admission was drug induced 
psychosis.  

In a November 1977 report, James K. Hall, M.D., a 
psychiatrist at Western State Hospital, indicated that the 
veteran was delusional.  The diagnoses were acute 
schizophrenic episode and possibility of drug dependence, 
hallucinogens.  Two days following Dr. Hall's evaluation, the 
veteran underwent MMPI testing which failed to show evidence 
of mental illness.  A November 1977 release summary reveals 
that the veteran improved, and it was felt that he had 
possibly smoked marijuana containing PCP unbeknownst to him.  
The veteran was discharged with a diagnosis of acute 
schizophrenic episode with the possibility of drug 
dependence, hallucinogens.

In 1986 the veteran was treated for schizophrenia and bipolar 
disorder was diagnosed. 
In November 1990, the veteran was hospitalized with 
complaints of being depressed.  The hospital summary relates 
that the veteran had a past history of psychiatric 
difficulties, (i.e., depression with some delusions and 
hallucinations possibly drug induced) and that he had taken 
medication for such problems.  Dysthymic disorder was 
diagnosed.  November 1990 and January 1991 notes from a 
clinical social worker reveal that the veteran was treated 
for depression.

In August 1994, the veteran reported to VA indicating he 
needed to see a psychiatrist regarding medication.  It was 
noted that the veteran had a history of PTSD, polysubstance 
abuse, schizophrenia and bipolar affective disorder.  The 
examiner also reported that the veteran experienced anger, 
instability, low self esteem, and depression.  The veteran 
reported that he had walked off of his job.  PTSD was 
diagnosed.

A February 1995 report from Michael D. Shearer, M.S.W. shows 
that the veteran first contacted the Veterans Outreach Center 
in August 1994.  He was in an extremely fragile state and was 
experiencing sleep deprivation, anger outbursts, flashbacks 
and nightmares.  The precipitant for coming to the Center was 
that he became angry and walked off his job.  He stated that 
when he arrived in Vietnam, his first duty was to load 
bodies.  He also drove a truck, stood guard duty, and was 
responsible for a M-60 machine gun.  He stated that he was 
mortared many times and had contact with wounded soldiers.  
He reported that he experienced several close calls with 
death.  He related that the traumatic event that haunted him 
occurred at Fort Huachuca, Arizona.  There he had witnessed 
three black males drop rocks on another man's head, killing 
him.  He reported that after service he had several jobs, was 
divorced in 1985, and remarried in 1986.  Severe chronic PTSD 
was diagnosed.

In a March 1995 substantive appeal, the veteran stated that 
in June 1968, while stationed at Ft. Huachuca, Arizona, he 
observed four men chasing a short blond soldier.  He stated 
that the four men hit the soldier in the head with stones.  
He stated that the soldier was still and appeared to be dead.  
He related that he became paranoid.  He said that he was 
first treated for PTSD in August 1994.  
In March 1995, the veteran submitted his corrections to the 
February 1995 social worker's report.  The corrections were 
not substantive changes that would have a bearing on the 
outcome of his case.

Michael D. Shearer, M.S.W., stated in a March 1995 letter 
that the veteran had been coming to the Vet Center two to 
three times per week for treatment of PTSD.  He stated that 
the veteran complained of frequent overwhelming flashbacks, 
occasional nightmares, and daily outbursts of anger.  The 
veteran indicated that his marriage was fragile and in need 
of intervention.  He also reported that he isolated himself 
from family and friends and was in a constant state of 
anxiety over financial and family concerns.

In March 1995, the veteran submitted a statement to the 
effect that he had PTSD as a result of the incident [seeing a 
soldier being stoned] he previously described.

The claims file contains a copy of a March 1995 letter from 
the veteran to the Army Crime Record Center.  In the letter, 
the veteran states that he is seeking information regarding 
an incident which took place not far from a PX on a grassy 
knoll or hill around June 1968 while he was serving at Fort 
Huachuca, Arizona.  He states that he observed 4 black men 
chasing a short blond white male 18-20 years old.  The four 
men carried rocks.  The first pursuer knocked the white man 
down with a rock and stood over him and smashed the rock on 
his head 5 times.  The other three took turns smashing the 
victim on his head two more times each.  When they finished, 
they left the victim lying so still that he assumed the man 
was murdered.

An April 1995 report from the Department of the Army, U.S. 
Criminal Investigation Command, stated that they had no 
records pertaining to the veteran's request for information 
regarding an incident that took place at Fort Huachuca, 
Arizona in 1968.  They explained that records on file at 
their headquarters were indexed by personal identifiers such 
as names, social security numbers, dates and places of birth 
and other pertinent data to enable the positive 
identification of individuals.  They related that a search of 
the Army criminal file indexes utilizing the information 
provided in the veteran's request revealed no USACIDC files.
During a June 1995 RO hearing, the veteran testified that 
when he arrived in Vietnam, he had a short detail which 
involved loading dead bodies on an airplane.  His duties also 
included guarding and transporting advisors and soldiers back 
and forth to their camp.  He stated that he was given the job 
of issuing M-60 machine guns.  He stated that he was troubled 
by two events in Vietnam.  He stated that loading dead bodies 
was troubling and that an incident at Ft. Hucahuca, Arizona 
was also troubling.  Although he was 90 percent sure the 
incident in question took place at Ft. Hucahuca, it could 
also have occurred at Ft. Benning, Georgia.  He opined that 
the victim in the incident died or had to be a "vegetable" 
today.  He stated that someone came back during the incident 
and ran to get help while he just stood frozen.  He did not 
report the incident.  He carried guilt feelings pertaining to 
the incident, and indicated that his company commander sent 
him to see a chaplain and a psychiatrist.  He related that 
from his discharge in November 1969 until September 1977, he 
tried to suppress his feelings by smoking a lot of marijuana.  
There were time when he wondered whether he made up the 
incident in his head, but then he would come to the 
conclusion that he it was not all just in his head.  He 
stated that doctors told him that he had PTSD.  He reported 
that there would be no record of him loading dead bodies onto 
planes.  He stated that that type of duty was to give you 
something to do while you were waiting to be put with your 
company.  The veteran related that his father was a POW and 
was service-connected for PTSD.

In a July 1997 statement, the veteran requested to be given a 
polygraph test, put under hypnosis, scheduled for a VA 
psychiatric examination, and put through a PTSD program.

In a statement dated in October 1997, the veteran's wife 
related that he had bouts of nightmares and would fight in 
his sleep.  She stated that he also had depression and fits 
of anger which caused him to be fired or to walk off a job.  
She stated that he had extreme anger towards black people, 
which kept him from working with them.  She related that the 
veteran did not like to take care of personal hygiene matters 
and procrastinated with everything that needed to be done.  
She stated that he had a bad attitude and was extremely 
sarcastic.

In a letter dated in December 1997, the veteran stated that 
he had submitted all the information he could.  He argued 
that his claimed stressors had, indeed, occurred.


II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning not inherently implausible. All relevant 
facts have been properly developed to the extent possible 
and, therefore, the VA's duty to assist the veteran has been 
satisfied. 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
[This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  64 Fed.Reg. 32807-32808 
(1999).]

Service medical records do not show a psychiatric disorder 
during the veteran's March 1968 to November 1969 active duty.  
There is no indication of postservice psychiatric treatment 
until 1977, many years after service, and since then there 
have been various diagnoses, primarily schizophrenia, 
depression and a bipolar affective disorder.  PTSD was first 
diagnosed by VA in 1994.  The record does not show that the 
diagnosis was linked to a stressor event in service.  The 
diagnoses of PTSD by social workers and by a psychiatrist at 
the Vet Center were based on the veteran's self-reported 
history of loading dead bodies and witnessing a soldier being 
stoned to death or near death.

Regardless of medical evidence of diagnosis and linkage, 
service connection for PTSD also requires that there be 
credible evidence showing that the claimed in-service 
stressors actually occurred.  The veteran does not allege, 
and the record does not demonstrate, that he engaged in 
combat.  Accordingly, his alleged stressors must be proven by 
official service records or other credible supporting 
evidence.  His own statements and testimony will not suffice.  
While the question of whether a proven stressor is sufficient 
to support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators.  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

The veteran admits that he did not report the alleged stoning 
incident to official sources in service.  He reports that he 
is unable to provide specific information (i.e., names of 
individuals involved) regarding the stoning incident.  A 
report from the Department of the Army U.S. Criminal 
Investigation Command indicates that they were unable to 
provide any information regarding the alleged assault the 
veteran claims he witnessed in 1968.  In addition, the 
veteran has indicated that there is no record that he loaded 
dead bodies.  A review of the record shows that there are no 
official service records to corroborate his alleged 
stressors.  Likewise, the claims folder contains no other 
independent evidence, such as statements from fellow soldiers 
who may have knowledge of the incidents, which might verify 
that the incidents actually occurred.

As the veteran did not engage in combat and there is no 
credible supporting evidence of an in-service stressor, 
service connection for PTSD is not warranted. The 
preponderance of the evidence is against the claim.  Thus the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

